Citation Nr: 0945825	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-20 467	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder.

3.  Entitlement to a disability rating in excess of 40 
percent for residuals of a mortar fragment wound of the right 
elbow, with compound, comminuted fracture of the humerus.

4.  Entitlement to a compensable disability evaluation for 
bilateral corneal scarring.

5.  Entitlement to a compensable disability rating for 
residuals of right chest scarring.

6.  Entitlement to a compensable disability rating for 
residual scarring from a shell fragment wound of the left 
knee.

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of a mortar fragment wound to the right 
fibula, with muscle damage. 

8.  Entitlement to a disability rating in excess of 10 
percent for right median nerve neuropathy. 

9.  Entitlement to a disability rating in excess of 10 
percent for right elbow arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1967 to April 1969.  His medals and badges include the Purple 
Heart Medal.  He is receipt of a total rating based on 
individual unemployability due to the severity of his service 
connected disabilities.

2.	On November 19, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, in a November 19, 2009, 
communication asked that his appeal with regard to the issues 
listed above be withdrawn.  Hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


